MEMORANDUM **
A review of the record and appellant’s response to the court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard); Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994) (holding a prisoner’s claim for damages *375under § 1983 is not cognizable if “a judgment in favor of plaintiff would necessarily imply the invalidity of his conviction of sentence” unless the prisoner demonstrates that the conviction has been previously reversed, expunged, of otherwise invalidated).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.